IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00196-CR
 
James D. McIntyre,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 40th District Court
Ellis County, Texas
Trial Court No. 28672CR
 

ORDER





 
          McIntyre was convicted of Indecency
with a Child but we dismissed his appeal because his notice of appeal was
untimely.  McIntyre v. State, No. 10-05-00253-CR, 2005 Tex. App. LEXIS
6106 (Tex. App.—Waco, August 3, 2005, no pet.) (not designated for publication). 
The Court of Criminal Appeals granted McIntyre an out-of-time appeal.  Ex
Parte James Deanta McIntyre, No. AP-75,426 (Tex. Crim. App. May 24, 2006)
(not designated for publication).
          McIntyre filed with this Court a
document entitled “Motion to Reject Appointed Counsel on Appeal and Appear Pro
Se for an Appeal out of the 40th District Court.”  By this document, he clearly
evidences his desire to pursue an appeal of his conviction, and as evidenced by
the title, McIntyre indicates his desire to represent himself in this appeal.  However,
we have since received documentation that McIntyre, or someone on his behalf,
has retained counsel for this appeal.
          Therefore, unless this Court receives
another motion from McIntyre expressing his desire to represent himself in this
appeal, we will proceed with the appeal through retained counsel, Walter
Reaves.  McIntyre’s pro se motion is denied.
 
                                                          PER
CURIAM
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Motion
denied
Order
issued and filed July 26, 2006
Do
not publish